


110 S3455 IS: Rescission of Unneeded Iraq

U.S. Senate
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		2d Session
		S. 3455
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2008
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To rescind unexpended Iraq reconstruction
		  funds.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rescission of Unneeded Iraq
			 Reconstruction Funds Act of 2008.
		2.FindingsCongress finds that—
			(1)Iraq has abundant
			 financial resources to fund relief and reconstruction projects;
			(2)(A)in November 2007, the
			 Government of Iraq estimated that oil income in 2008 would amount to
			 $35,000,000,000; but
				(B)with high crude oil prices and Iraq
			 oil production at record levels, the Special Inspector General for Iraq
			 estimates that oil revenues could exceed $70,000,000,000;
				(3)Iraqi Deputy
			 Prime Minister Barham Salih stated recently that Iraq does not need
			 financial assistance.;
			(4)the Government
			 Accountability Office estimates that the Government of Iraq—
				(A)has accumulated a
			 budget surplus of approximately $29,000,000,000 from fiscal year 2005 through
			 2007; and
				(B)will accumulate a
			 budget surplus of between $38,200,000,000 and $50,300,000,000 for fiscal year
			 2008; and
				(5)according to the
			 July 2008 quarterly report of the Special Inspector General for Iraq—
				(A)Congress has
			 appropriated $43,560,000,000 for the major United States reconstruction
			 accounts in Iraq; but
				(B)over
			 1/4 of those funds, or $12,570,000,000, have not yet been
			 expended, including unobligated funds from appropriations for prior fiscal
			 years.
				3.Rescission of
			 unexpended Iraq reconstruction fundsThere are rescinded any amounts that remain
			 unexpended as of the date of enactment of this Act in—
			(1)the Iraq Relief and Reconstruction
			 Fund;
			(2)the Iraq Security Forces Fund; and
			(3)the Economic Support Fund authorized under
			 chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et
			 seq.) that are available for Iraq.
			
